UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7014


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WILLIAM PENN REAVIS, SR., a/k/a William Penn Reavis,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Jerome B. Friedman,
Senior District Judge. (4:07-cr-00075-JBF-DEM-1; 4:09-cv-00157-
JBF)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Penn Reavis, Sr., Appellant Pro Se. Timothy Richard
Murphy, Special Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Penn Reavis, Sr., seeks to appeal the district

court’s   order     adopting     the   report       and    recommendation       of    the

magistrate       judge.         We   dismiss       the     appeal     for      lack      of

jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely    filing    of    a   notice   of       appeal    in   a   civil    case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on April 20, 2011.            The notice of appeal was filed on June 22,

2011.*    Because Reavis failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal    contentions    are       adequately       presented    in    the

     *
       For the purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P.4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3